Citation Nr: 0112508	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines.



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant has no qualifying active military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  A review of the 
evidence shows that all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating her claim.  The Board 
further notes the February 1999 letter and the March 2000 
Statement of the Case informed the appellant of the nature of 
the evidence which would substantiate her claim.  In view of 
the foregoing, the Board finds that VA has fully satisfied 
its duty to the appellant under the VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of her claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to her.  Bernard v Brown, 4 Vet. App. 384 
(1993).

The appellant contends that she is a former Private in the 
Womens' Auxiliary Service, and service in the Guerrilla 
forces associated with the United States Armed Forces Far 
East (USAFFE) during World War II.  Accordingly, she contends 
that because she is over 65 years of age, she is entitled to 
nonservice-connected disability or "old age pension" 
benefits.

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  The term "veteran" 
refers to a person who served in the active military, naval 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2000).  Service in the Regular Philippine Scouts, specified 
service as a Philippine Scout in the Regular Army or in the 
Commonwealth Army of the Philippines, and certain guerrilla 
service is included for compensation benefits.  38 C.F.R. § 
3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that she has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The appellant submitted a formal claim for VA benefits in 
November 1999.  She enclosed a copy of P. A., A. G. O., Form 
No. 35, a certification from the Philippine Army, which 
indicates that she was a private in the 2nd Repl. Co., 1st 
Repl Bn PA APO 72 Army of the Philippines and was enlisted in 
February 1943 for the "D" Co., 2nd Bn. 81st Inf. Regt.  The 
certificate also notes that she was honorably discharged in 
November 1945.  In addition, the certificate notes that the 
appellant was 18 years of age when she enlisted.  However, 
other evidence of record provided by the appellant notes that 
she was born in May 1928.  Therefore, when she allegedly 
enlisted in February 1943, she would have been 14 years old 
not 18 years old.  The certificate purportedly was completed 
in November 1945 at the time of the appellant's separation 
from service.  However, it was noted that the appellant's 
serial number was "unknown" at that time.

On VA Form 21-526, received in November 1999, the appellant 
provided her name, date and place of birth, date she entered 
active service and date of separation from active service.  
She noted that she had been a private in "D" Co. 2nd Bn. 81st 
Infantry Regiment.  She noted that her service number was 
unknown.

In rating action of December 1999, the RO informed the 
appellant that it had denied her claim for VA benefits.  The 
basis of the denial was that her name did not appear on the 
roster of recognized guerrillas.

In March 2000, the RO received a response from the National 
Personnel Records Center (NPRC) in regards to a request for 
verification of the appellant's service.  According to NPRC, 
the appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

In the March 2000 Statement of the Case, the RO continued to 
deny the claim for legal entitlement to VA benefits.  On VA 
Form 9, dated in June 2000, the appellant requested a hearing 
at the RO before a member of the Board.  However, on another 
VA Form 9, dated in October 2000, the appellant withdrew her 
request for a hearing.

The RO denied the claim because none of the evidence in 
support of the claim was an official document of the United 
States service departments.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  Therefore, 
the Board finds that evidence submitted in support of the 
claim may not be accepted as verification of service for VA 
purposes.  To the contrary, VA is prohibited from finding 
verified service based upon such evidence.  See Duro, 2 Vet. 
App. at 532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that she is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

